Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 4/9/2021 is acknowledged.
Claims 1-11 are allowable. The restriction requirement between groups I and II , as set forth in the Office action mailed on 2/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/9/2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin claims 12-16.
REASONS FOR ALLOWANCE
Claims 1-16 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claims 1, 8, and 12, a two component, hot melt adhesive having a base component (A) and a catalyst (B) where the base component is a modified polyolefin having an alkoxysilyl group and the solubility parameter and/or molecular weight relationships recited in the claims.
Claims 2-7, 9-11, and 13-16 depend from claims 1, 8, and 12and therefore contain the limitations of claims 1, 8, and 12.
The present claims are allowable over the closest prior art, namely Audett (US 5,331,049), Fujimura (US 2009/0082532), Lucas (US 2009/0124751), Becker (US 2011/0003094), Lee (US 2012/0141787), and Butterbach (US 2014/0287173).
Audett teaches a water curable hot melt adhesive system in which an ethylene polymer and a tackifier which provides catalyst capability are in a composition where the tackifier provides silanol condensation curing (abstract). Audett teaches the ethylene polymer has silane monomer grafted to it (col. 1, ln. 63-67). Audett fails to teach the hot meld adhesive is a two component adhesive, but rather teaches the components are blended together prior to adhesion. Additionally, Audett fails to teach the solubility parameter and/or molecular weight relationship recited in the claims. The claimed solubility parameter describes a relationship of properties that are not necessarily present in the prior art.
Fujimura teaches a modified alpha olefin polymer obtained by reacting an alpha olefin with a silane containing monomer (abstract) which can be crosslinked with a silanol condensation catalyst mixed with the modified alpha olefin polymer (¶141). Fujimura teaches the 
Lucas teaches a two part moisture curable resin composition that comprises a first part comprising a silylated resin and a second part comprising water where a catalyst can be present in either the first or second part (abstract). Lucas teaches the silylated resin includes olefin polymers (¶ 26). Lucan fails to teach the adhesive is a hot melt adhesive. The limitation “hot melt” adhesive provides structural information as it has a solid content of almost 100% and solvents are not present. Additionally, Lucas fails to teach the solubility parameter and/or molecular weight relationship recited in the claims. The claimed solubility parameter describes a relationship of properties that are not necessarily present in the prior art.
Becker teaches modified polyolefins used as adhesives (abstract) which include silane modified polyolefins (¶ 139) used in hot melt adhesives (¶ 177). Becker fails to teach a two part adhesive system and Becker fails to teach a catalyst is present in the second part. Additionally, Becker fails to teach the solubility parameter and/or molecular weight relationship recited in the claims. The claimed solubility parameter describes a relationship of properties that are not necessarily present in the prior art.
Lee teaches embodiments where a siloxane modified polyisobutylene is mixed with a catalyst and used as an adhesive (abstract, ¶ 86). The adhesives of Lee are pressure sensitive adhesives. Lee fails to teach a two part adhesive and Lee fails to tech a hot melt adhesive. Additionally, Lee fails to teach the solubility parameter and/or molecular weight relationship 
Butterbach teaches a reactive, two component, hotmelt adhesive having two components, A and B, each containing one or more polymers having different functional groups (abstract). Butterbach teaches a one of the components may include a modified polyolefin (¶ 17, 22). Butterbach teaches a catalyst may be present. Butterbach fails to teach the modified polyolefin contains an alkoxysilyl group. Butterbach fails to teach the catalyst promotes formation of siloxane crosslinking. Additionally, Butterbach fails to teach the solubility parameter and/or molecular weight relationship recited in the claims. The claimed solubility parameter describes a relationship of properties that are not necessarily present in the prior art.

Because the limitations of claims 1, 8, and 12 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764